HARALSON, J. —
The defendants pleaded former conviction, for “that they are now charged in the present indictment as having feloniously taken and carried away one bale of cotton the personal property of Sam Jones, which offense, defendants allege, is based upon and is of *33the same transaction and larceny as alleged in the said complaint aforesaid of said J. H. Keenan, J. P.,” &e. The plea further sets up “that J. H. Keenan, J. P., had jurisdiction to try and dispose of the offense with which these defendants were charged.” On this plea the State took issue.
The property having been stolen in Wilcox and carried into Dallas, the jurisdiction of the offense was in either county. — Or. Code of 1886, § 3723.
The affidavit for the arrest charged simply the stealing of one bale of cotton by defendants from affiant, without stating any value. The warrant that issued was on a charge of larceny against the defendants. It was dated the 9th of November, 1895, and purports to have been “executed by W. H. Cravv.” Whether he was an officer of the law or not does not appear. On the following day defendants appeared before J. H. Keenan, a justice of the peace in Dallas county. Sam Jones, the prosecutor, also appeared. Each defendant voluntarily pleaded guilty of petit larceny. Thomas was fined $10 and costs, amounting to $15.50, and was charged $9.35, “Hybart, Davis & Co.’s claim,” amounting in all to $24.90. What the claim of H. D. & Oo. was for, does not appear further than that one Hybart, a partner of that firm, bought the cotton from the defendant,Thomas. Andrew Campbell, the other defendant, was fined $5 and costs, amounting, altogether, to $10. The fines and costs were paid in cash. Keenan, the justice of the peace, testified that defendants voluntarily pleaded guilty before him without a trial, and he did not go into an investigation of the facts. It was shown that the bale of cotton was worth $25.50.
On these uncontroverted facts, it clearly appears that Keenan, the justice of the peace, had no jurisdiction to try this offense. It was grand larceny, and he was without jurisdiction of petit larceny, even, where the value of the property stolen exceeded $10. — Cr. Code of 1886, § 4233. He says he was told by Hybart, as it would seem, at or before the fines were imposed on defendants, the value of the bale of cotton was $25.50.
The justice of the peace acted in disregard of his duties in allowing the defendants to plead to a lesser offense than that with which they were charged. The prosecutor was present before the justice, and he swore on this trial *34in the circuit court, that the value of cotton was $25.50 ; the defendants certainly knew its value, and the justice of the peace must be held to have known that he had no jurisdiction to try and fine defendants for petit larceny when the value of the article stolen was more than $10, or to allow them to plead guilty in such a case. The conclusion can not be resisted, that the proceeding on the part of defendants was designed to be, and was, a near cut to evade prosecution for grand larceny. We can not lend our sanction to the validity of such a proceeding. The plea of former conviction was not sustained. — Moore v. The State, 71 Ala. 311; Drake v. The State, 68 Ala. 511; 3 Greenl. Ev., § 38.
There was no error in the refusal to give the charges requested by defendants, nor giving the general charge as requested by the State.
Affirmed.